United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604

                             December 27, 2016


By the Court:

TIMOTHY OZINGA, et al.,                   ]   Appeal from the United
        Plaintiffs-Appellants,            ]   States District Court for
                                          ]   the Northern District of
No. 15-3648                    v.         ]   Illinois, Eastern Division.
                                          ]
SYLVIA MATHEWS BURWELL, In her            ]   No. 1:13-cv-03292
official capacity as Secretary of         ]
the U.S. Department of Health and         ]   Thomas M. Durkin,
Human Services, et al.,                   ]        Judge.
        Defendants-Appellees.             ]



      IT IS ORDERED that the opinion and judgment issued December 27, 2016,
are WITHDRAWN as erroneously issued. The appeal remains under consideration
by the court.